Response to Arguments
Applicant's arguments filed 15 February 2021 have been fully considered but they are not persuasive.
Applicant argues that comparative example 6 demonstrates that that the particle size distribution is not an inherent feature of the particle formula, type and size. However, when comparing the prior art to the comparative example it becomes evident that comparative example 6 is not similar to the prior art. Specifically, Morishima is drawn to two particle which have very different sizes specifically at least 2 ≤ r1/r2 ≤ 50. However, the comparative example does not lie within this range. The example used has an r1/r2 value of 9.5/8.6 or 1.1. This is outside the teachings of Morishima and the examples of Morishima go on to indicate that this kind of ratio results in batteries with a lower capacity retention rate (Table 3). Accordingly, the arguments drawn to the property of a particle size distribution not being an inherent feature is not persuasive as the comparison utilized by the applicant is specifically outside the teachings of Morishima. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrew J. Oyer/Primary Examiner, Art Unit 1767